—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 25, 1995, convicting defendant, after a jury trial, of three counts each of murder in the second degree (intentional murder), murder in the second degree (felony murder), and attempted murder in the second degree, and sentencing him, as a second felony offender, to three consecutive terms of 25 years to life on the intentional murder convictions, concurrent with three consecutive terms of 25 years to life on the felony murder convictions, to be served consecutively to three consecutive terms of 12V2 to 25 years on the attempted murder convictions, unanimously affirmed.
Photographs of two of the homicide victims taken while they were alive were not of a type that could arouse the jurors’ passion, as defendant claims on appeal, but clearly were not relevant to any material fact to be proved at trial. In light of the overwhelming evidence against defendant, admission of the photographs was harmless error (People v Stevens, 76 NY2d 833, 835-836).
Defendant’s challenge to the court’s charge is unpreserved and without merit. Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.